Citation Nr: 1510247	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-06 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depression, dysthymic disorder and adjustment disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1969 to October 1971 and from May 1973 to November 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in May 2014, when entitlement to service connection for bilateral hearing loss was denied and entitlement to service connection for an acquired psychiatric disorder was remanded in order to obtain updated VA treatment records, to provide the Veteran with another opportunity to clarify his claimed PTSD stressors as well as to undertake efforts to verify such stressors, to obtain a VA examination, and thereafter, for re-adjudication of the claim.  Pursuant to the Board's May 2014 remand instructions, additional VA treatment records have been associated with the claims file, the Veteran was contacted to clarify his stressors and efforts were untaken to verify his stressors.  Additionally, the record reflects that the Veteran was afforded an August 2014 VA examination with regard to the claim.  Finally, the claim was re-adjudicated and an a January 2015 supplemental statement of the case was issued.  However, while a VA examination was provided, the August 2014 VA examiner did not provide an adequate examination, and thus, this issue must be remanded for additional development, as described below, as the Board finds there has not been substantial compliance with the May 2014 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, as noted in the May 2014 Board decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the Veteran's claim for entitlement to service connection for PTSD has been characterized broadly as a claim of service connection for an acquired psychiatric disorder, as listed on the title page.

In March 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted in the introduction, the Board remanded the case in May 2014, in part, to afford the Veteran an examination.  The VA examiner was asked, in part, to provide an opinion as to whether it was at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, major depression, dysthymic disorder and adjustment disorder) had its onset in active service or was otherwise causally or etiologically related to the Veteran's active service.  The resulting August 2014 VA examination report did not diagnosis PTSD; however, the examiner provided an opinion with respect to major depressive disorder.  However, the August 2014 VA examiner did not address all diagnoses of record, which included dysthymic disorder and adjustment disorder, as evidenced by VA treatment records.  Thus, the August 2014 VA examination report is inadequate in this aspect and addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In providing an addendum opinion regarding whether any psychiatric disorder is related to active service, the examiner should give consideration to the Veteran's theories that his psychiatric condition is related to his treatment in basic training, that he was traumatized by an incident in which a recruit jumped from a two story obstacle and died, that he was traumatized and terrified by having to go into spaces with bugs and snakes, that he had to pick up body parts mutilated by alligators, that a fatal car accident on base made him feel lost, depressed and anxious, that another soldier had a seizure and fell on him while rappelling, that he witnessed a grenade explosion that spread body parts, and that being forced to leave service made him feel traumatized and worthless.

As the Veteran's claim is being remanded for further development, updated treatment records, since May 2014, from the VA Eastern Colorado Health Care System, and any associated outpatient clinics, to include the Denver VA Medical Center (VAMC), should be obtained in light of the remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent treatment records, since May 2014, from the VA Eastern Colorado Health Care System and any associated outpatient clinics, to include the Denver VAMC, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, request a VA addendum opinion from the examiner who conducted the August 2014 VA examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.   Provide a copy of this remand and the claims file to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.

The examiner must address the following: 

Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, dysthymic disorder and adjustment disorder) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, the examiner should give consideration to the Veteran's theories that his psychiatric condition is related to his treatment in basic training, that he was traumatized by an incident in which a recruit jumped from a two story obstacle and died, that he was traumatized and terrified by having to go into spaces with bugs and snakes, that he had to pick up body parts mutilated by alligators, that a fatal car accident on base made him feel lost, depressed and anxious, that another soldier had a seizure and fell on him while rappelling, that he witnessed a grenade explosion that spread body parts, and that being forced to leave service made him feel traumatized and worthless. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Provide a complete rationale for any opinion provided.

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




